Douglas, J.,
dissenting. I respectfully dissent. I would affirm the judgment of the court of appeals in accordance with the well-reasoned opinion authored by McCormac, J., and rendered on November 17, 1987.
In addition, I think the majority opinion will set a bad precedent because it appears that this claimant, although suffering multiple injuries resulting in substantial disability, desired to return to work and did so, thereby jeopardizing the payments he was receiving for permanent total disability. When it again became impossible for him to continue employment, because of two separate back injuries and loss of his left index finger, left second finger, left third finger and the amputation of two thirds of the right index finger, total amputation of the third and fourth right fingers when his hands were caught under a rubber cutting blade, he again sought permanent total disability which had been previously awarded to him.
We now, in reversing the judgment of the court of appeals and the decision of the Industrial Commission, deny permanent disability benefits to claimant on the basis that he has not lost the total use of both hands. It would seem to me that this will send the message to claimants that they ought not try to return to work under any circumstances after they have once been allowed permanent total disability. Because I think this is bad law, bad public policy and an incorrect decision, I respectfully dissent.
Sweeney, J., concurs in the foregoing dissenting opinion.